Citation Nr: 0734334	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the denial of an extension of the deadline to file a 
VA Form 9 substantive appeal was proper.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The May 2005 statement of the case classifies the issue on 
appeal in terms of whether the veteran's request for 
extension of the time limit to file his substantive appeal 
was without good cause.  For reasons discussed below, the 
Board has recharacterized the issue to whether the denial of 
the veteran's extension request was proper.  

The Board notes that this decision does not address the 
merits of the veteran's underlying claim of entitlement to 
service connection for peripheral neuropathy.


FINDINGS OF FACT

1.  The veteran was denied service connection for chronic 
progressive radiculopathy in May 2002 and for progressive 
polyradiculopathy and peripheral neuropathy in September 
2002.  He filed a notice of disagreement in October 2002.  

2.  On December 3, 2003, the veteran was issued a statement 
of the case.  He was notified that he had 60 days from the 
date of the notification letter to file an appeal or to 
request an extension.  

3.  On January 20, 2004, the RO received the veteran's 
request to extend his appeal deadline to June 3, 2004.

4.  On May 17, 2004, the RO received a second request to 
extend the veteran's appeal deadline.  

5.  On July 29, 2004, the RO notified the veteran that his 
January 2004 extension request had been denied.  Because he 
had not perfected his appeal before the February 2, 2004, 
deadline, his appeal had been terminated.  


CONCLUSION OF LAW

The veteran was improperly denied his requested extension of 
the deadline to file his substantive appeal.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Facts

In May 2002, the RO denied the veteran entitlement to service 
connection for chronic progressive polyradiculopathy (claimed 
as subacute peripheral neuropathy) as a result of exposure to 
herbicides.  In its rating decision, the RO stated that the 
available scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  Nor had the veteran presented evidence 
that he was ever diagnosed with acute or subacute peripheral 
neuropathy, which is transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
The veteran was notified of this denial by letter in May 
2002.  

In June 2002, the veteran submitted a statement in support of 
his denied claim.  In this statement, the veteran cited 
medical evidence that he believed had not been received or 
considered by the RO in the May 2002 denial.  The veteran 
also submitted additional medical evidence and a VA Agent 
Orange brief in support of his claim.  

The RO considered this additional evidence and again denied 
the veteran's claim.  In the September 2002 rating decision, 
the RO concluded that there was no plausible affirmative 
medical evidence to support a relationship between Agent 
Orange and either radiculopathy or chronic peripheral 
neuropathy which begins after discharge or lasts for many 
years.  The veteran was notified of this decision by letter 
in September 2002.  

In October 2002, the veteran filed a notice of disagreement 
in response to the September 2002 rating decision.  In his 
letter, the veteran noted that he was currently continuing to 
get more information for the appeal.

In December 2003, the RO issued a statement of the case.  The 
notification letter accompanying the statement of the case 
was dated December 3, 2003.  This letter includes the 
following instruction on how to perfect an appeal:

	You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the 
date of the letter notifying you of the 
action that you have appealed.  If we do 
not hear from you within this period, we 
will close your case.  If you need more 
time to file your appeal, you should 
request more time before the time limit 
for filing your appeal expires.

On January 20, 2004, the RO received a statement dated 
January 13, 2004, in which the veteran requested the 
following: "Request an extension of 90 days to complete my 
appeal.  This will extend my due date to: 03 Jun 2004.  If 
there are any problems with this request, please inform me 
ASAP."  

In a statement dated January 13, 2004, which was not received 
by the Board until March 4, 2004, the veteran made the 
following request: "Request a copy of all files that you 
have, ie, med exams for entry and exit from Army.  Request 
you provide these copies to me at no charge.  REQUEST FILES 
BE SENT TO ME ASAP."  A May 14, 2004, letter from the RO 
indicates that it had enclosed a copy of the requested 
medical records.  No mention is made of the extension 
request.

In a letter dated May 13, 2004, and received by the RO on May 
17, 2004, the veteran wrote the following: 

Request an extension of 90 days.  This 
will extend my appeal due date to 03 Sep 
2004.  On 13 Jan 2004, I requested a 
copy of all files that you have, i.e. 
med exams for entry & exit from the 
Army.  To date, I have not received 
those records.  I called on 26 Apr 2004 
and was told by Ms. Baldwin that the 
request had been sent to "Privacy" on 
24 Mar 2004.  Request an inquiry.  This 
is the reason that I am asking for 
another 90 day extension.

The veteran subsequently submitted a "Request Pertaining to 
Military Records" dated July 12, 2004, requesting all of his 
military medical records.  

A deferred rating decision dated July 22, 2004, orders that 
the RO "[d]eny his request for an extendion [sic] of the 
appeal time limit.  The Form 9 was supposed to have been 
filed by last February."  The veteran was notified of this 
decision in a letter dated July 29, 2004.  This letter 
explains the RO's decision as follows:

	We have determined that your request 
for an extension of the time limit to 
file a substantive appeal was without 
good cause.  Since you have not filed a 
VA Form 9 in order to perfect your 
appeal, your appeal is now terminated.  
You had until no later than February 2, 
2004, to submit your VA Form 9 to the 
Department of Veterans Affairs in order 
to perfect your appeal.  To date, no VA 
Form 9 has been received.

The veteran submitted a notice of disagreement with this 
decision in August 2004.  In registering his disagreement, 
the veteran noted that "THE LETTER I RECEIVED IN JULY 2004, 
DENIED MY REQUEST FOR EXTENSION, WHICH WAS REQUESTED IN 
JANUARY 2004.  WHEN YOU DENIED MY REQUEST, YOU MADE IT 
RETROACTIVE TO 02FEB2004, WHICH MADE IT IMPOSSIBLE FOR ME TO 
COMPLY WITH YOUR TIME FRAME TO FILE VA FORM 9."  The veteran 
then stated that he had not yet received the medical records 
he had requested and noted that these records were to be used 
in support of his claim for service connection.  

In May 2005, the veteran was issued a statement of the case 
that reiterated the reasoning behind the RO's determination 
that the veteran's claim was closed for failure to file a 
timely appeal.  In July 2005, the veteran submitted a VA Form 
9 to perfect the appeal of the RO's July 2004 decision.  

In a July 2007 "Statement of Accredited Representative in 
Appealed Case" and an undated brief, the veteran's 
representative stated that the RO failed to notify the 
veteran of its denial of his January 2004 extension request 
until well past the appeal due date.  The representative 
further noted that the veteran submitted his request for an 
extension well within the 60-day period.  The veteran could 
have perfected his appeal before the end of the original 60-
day period if notification of the RO's denial of his original 
extension request had been timely.   The representative 
concluded "that the Regional Office had a duty to reply to 
the initial and subsequent requests for an extension in a 
timely mannor [sic] that would have allowed the Veteran to 
complete the form 9 within the time alloted [sic] by the 
Regional Office."  

At the August 2007 personal hearing, the veteran and his wife 
testified that they had requested the original extension so 
that they could obtain the veteran's medical records and have 
a doctor review them and write an opinion.  They stated that 
they thought they would have heard from the RO if their 
extension request had been denied and assumed that, because 
they had heard nothing from the RO on this matter, their 
request had been granted.  They also testified that they did 
not send in a VA Form 9 after they were told their appeal had 
been closed.  
Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely-filed substantive appeal.  38 C.F.R. 
§ 20.200.  Except in cases of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  The request for such 
an extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  The request must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed.  A denial of a request for extension may be 
appealed to the Board.  38 C.F.R. § 20.303.

The Board notes that, during the pendency of this appeal, on 
October 2, 2007, the Court issued a decision in the appeal of 
Nelson v. Mansfield, No. 05-2260, that discusses the issue 
that is currently before the Board.  In relevant part, this 
decision notes that the "Secretary concedes that the Board ... 
did not comply with 38 C.F.R. § 20.303 because it did not 
ensure that the RO acted on the request for an extension of 
time to respond to the ... [supplemental statement of the 
case]."  Nelson, slip op. at 7.

As described above, the veteran was denied service connection 
for progressive polyradiculopathy, claimed as subacute 
peripheral neuropathy, in May 2002 and September 2002.  He 
filed a notice of disagreement in October 2002 and a 
statement of the case was sent to him on December 3, 2003.  
On January 20, 2004, the RO received the veteran's request 
for an extension of the deadline to file his substantive 
appeal, approximately two weeks before the February 2, 2004, 
deadline for submitting a substantive appeal.  Nonetheless, 
the RO did not determine that the veteran had not shown good 
cause and would not receive an extension of his appeal 
deadline until July 22, 2004, and the veteran was not 
notified of this denial until he was mailed notification on 
July 29, 2004.  

Even though it is not expressly stated in the regulation, the 
Secretary's concession in Nelson suggests that 38 C.F.R. 
§ 20.303 confers on the veteran the right to a timely 
notification on whether his request for an extension of his 
appeals deadline has been granted.  Regardless of whether the 
veteran was able to demonstrate good cause for his requested 
extension, denial of his request nearly six months after the 
expiration of his appeals deadline constitutes a due process 
violation that unduly prejudices the veteran's claim.  

The Board believes that the veteran acted in good faith in 
his belief that his extension request had been granted.  In 
his January 2004 extension request, the veteran asked that 
the RO notify him "ASAP" if there was a problem with his 
request.  He clearly believed that, having not been notified 
of a problem before the deadline, or even several months 
after the deadline, that his extension had been granted.  The 
Board believes that it was reasonable for the veteran to 
expect that such a time-sensitive determination would be made 
by the RO before the appeal deadline.  Otherwise, the veteran 
would have no opportunity to appeal his claim when his 
request for an extension clearly signals an intention to do 
so.  The Board further notes that the veteran's May 2004 
extension request would have been timely if his deadline had, 
in fact, been extended to June 3, 2004.  

Based on the foregoing, the Board finds that the denial of 
the veteran's request for an extension of his appeal deadline 
was improper.  

ORDER

The denial of an extension of the deadline to file a VA Form 
9 substantive appeal was improper.
  
____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


